This is a quo warranto proceeding to oust certain lands from the jurisdiction of the City of Dania and the City of Hollywood. The Court below granted the relief prayed for. The record and the briefs have been examined and each question raised carefully considered but we find nothing that has not been adjudicated by former opinions on the subject. The judgment appealed from was fair and just and is in all respects affirmed.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur. *Page 561